          Case 1:20-cr-00093-NONE-SKO Document 84 Filed 08/07/20 Page 1 of 3


1    Emily Takao, SBN 267939
     Law Office of Emily Takao
2    2014 Tulare Street, Suite 300
     Fresno, California 93721
3    Telephone (559) 441-0114
     Facsimile (559) 441-0890
4    e.takao@yahoo.com
5

6    Attorney for Defendant JOSE BALDEMAR AVALOS-CASTRO
7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11

12   THE PEOPLE OF THE STATE OF                      )    Case No. 1:20-CR-00093-NONE-SKO
     CALIFORNIA,                                     )
13                                                   )    STIPULATION AND ORDER TO
                                                     )    MODIFY PRE-TRIAL RELEASE
                              Plaintiff,             )
14                                                        CONDITIONS
                     v.                              )
15                                                   )
     JOSE BALDEMAR AVALOS-CASTRO,                    )
16                                                   )
                              Defendant.             )
17                                                   )
                                                     )
18                                                   )

19            IT IS HEREBY STIPULATED AND AGREED between plaintiff, United States of
20   America, and defendant JOSE BALDEMAR AVALOS-CASTRO, through their respective
21
     attorneys, that the pretrial release condition imposed on Mr. Avalos-Castro on July 17, 2020,
22
     may be modified as set forth below.
23

24
              Mr. Avalos-Castro was the victim of an assault while held at the Fresno County Jail. He

25   has difficulty sleeping as a result of the attack. It is believed that Mr. Avalos-Castro would
26
     benefit from participating in mental health counseling.
27
              Accordingly, the parties and Pretrial Services agree that the following condition may be
28
     added:
                                                    -1-
          Case 1:20-cr-00093-NONE-SKO Document 84 Filed 08/07/20 Page 2 of 3


1           You must participate in a program of medical or psychiatric treatment as approved by
2
     the pretrial services officer. You must pay all or part of the costs of the counseling services
3
     based upon your ability to pay, as determined by the pretrial services officer.
4

5
            All other conditions shall remain in force.

6

7           Dated: August 6, 2020

8                                                  /s/ Emily Takao
                                                   _______________________
9
                                                   EMILY TAKAO
10                                                 Attorney for JOSE AVALOS-CASTRO

11          Dated: August 6, 2020                  McGREGOR W. SCOTT
                                                   United States Attorney
12

13                                                 /s/ Katherine Schuh
                                                   _______________________
14                                                 KATHERINE SCHUH
15
                                                   Assistant U.S. Attorney
                                                   Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                     -2-
          Case 1:20-cr-00093-NONE-SKO Document 84 Filed 08/07/20 Page 3 of 3


1                                                     ORDER
2
            The release conditions previously imposed on Mr. Avalos-Castro are modified by
3
     adding the following condition as follows:
4

5           You must participate in a program of medical or psychiatric treatment as approved by
6
     the pretrial services officer. You must pay all or part of the costs of the counseling services
7
     based upon your ability to pay, as determined by the pretrial services officer.
8
            All other conditions shall remain in force.
9

10

11   IT IS SO ORDERED.
12
        Dated:     August 7, 2020                              /s/ Barbara   A. McAuliffe        _
13
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                     -3-
